          Case 1:84-cr-00142-BAH Document 7 Filed 06/15/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                    :
                                            :              Crim. No. 84-CR-142 (BAH)
                                                   :
                                            :
DON R. WALLACE                              :


  GOVERNMENT’S RESPONSE TO PETITION FOR UNCONDITIONAL RELEASE

       The United States of America, by and through its attorney, the Acting United States

Attorney for the District of Columbia, hereby responds to the Department of Behavioral Health’s

(“DBH”) May 27, 2021, recommendation for defendant’s unconditional release and defendant’s

June 14, 2021, Petition for Unconditional Release from his October 11, 1984, commitment

pursuant to D.C. Code §24-501. Upon consideration of the representations of DBH in their letter

to the Court and the defense motion, the government believes that defendant has met his burden

for unconditional release from his commitment and will not pose a danger to himself or others in

the reasonable future if unconditionally released. Accordingly, the Government does not oppose

the DBH recommendation and defense motion for defendant’s unconditional release in this case.

                                                   Respectfully submitted,

                                                   CHANNING D. PHILLIPS
                                                   Acting United States Attorney
                                                   DC Bar #415-793

                                                   Kacie Weston
                                                   Assistant United States Attorney
                                                   Maryland Bar
                                                   555 4th Street N.W.
                                                   Washington, D.C. 20530
                                                   202-252-7509
                                                   Kacie.Weston@usdoj.gov
         Case 1:84-cr-00142-BAH Document 7 Filed 06/15/21 Page 2 of 2




                              CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that, on this 15th day of June, 2021, I caused a copy of the
foregoingOpposition to be electronically filed with the Court and counsel of record using the
ECF system.


                                                            ___/s/_______________________
                                                            KACIE M. WESTON
                                                            Assistant United States Attorney




                                               2
